Case 2:19-bk-50908-MPP   Doc 22 Filed 06/11/19 Entered 06/11/19 14:33:29   Desc
                          Main Document    Page 1 of 9
Case 2:19-bk-50908-MPP   Doc 22 Filed 06/11/19 Entered 06/11/19 14:33:29   Desc
                          Main Document    Page 2 of 9
Case 2:19-bk-50908-MPP   Doc 22 Filed 06/11/19 Entered 06/11/19 14:33:29   Desc
                          Main Document    Page 3 of 9
Case 2:19-bk-50908-MPP   Doc 22 Filed 06/11/19 Entered 06/11/19 14:33:29   Desc
                          Main Document    Page 4 of 9
Case 2:19-bk-50908-MPP   Doc 22 Filed 06/11/19 Entered 06/11/19 14:33:29   Desc
                          Main Document    Page 5 of 9
Case 2:19-bk-50908-MPP   Doc 22 Filed 06/11/19 Entered 06/11/19 14:33:29   Desc
                          Main Document    Page 6 of 9
Case 2:19-bk-50908-MPP   Doc 22 Filed 06/11/19 Entered 06/11/19 14:33:29   Desc
                          Main Document    Page 7 of 9
Case 2:19-bk-50908-MPP   Doc 22 Filed 06/11/19 Entered 06/11/19 14:33:29   Desc
                          Main Document    Page 8 of 9
Case 2:19-bk-50908-MPP   Doc 22 Filed 06/11/19 Entered 06/11/19 14:33:29   Desc
                          Main Document    Page 9 of 9
